DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-6, 9, 12, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 7-8, 10, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Schramm et al. (Schramm )(Pub NO. US 2021/0073397)
Regarding Claim 1 Schramm discloses: An information processing apparatus [Fig.1] having at least a first controller [item 300. Cryptography module(s) corresponds to a first controller] and a second controller, [Fig.1, item 100, computer device 100 corresponds to a second controller device] wherein the second controller includes a CPU [Fig.1, item 110, processor core, [0036]] and a first storage [Fig.1,item 200, [0036]] for storing, in a non-volatile manner,[0032] a first program  [PRG1] to be executed by the CPU,[[0034] and [0036]] when the information processing apparatus is started up,[Fig.7, item S1 and S2. [0042]] the first controller [item 300. Cryptography module(s)] verifies [checking the first program PRG1, [0043]] a presence or absence of alteration of the first program stored in the first storage, and causes the CPU to start up after confirming by the verification that the first program has not been altered.[Fig.7, [0043]-[0044], [0013]-[0014],[0051]-[0052]] 
Regarding Claim 2 Schramm discloses: a communication unit capable of communicating between the first controller  [[0043], control command]  and the second controller before the CPU starts up, [CPU execute the PRG1 only after verification of the PRG1 stored in the memory 200] wherein the first controller verifies whether or not the first program has been altered based on the first program of the first storage transmitted from the second controller by the communication unit when the information processing apparatus is started up. [Fig.7, [0043]-[0044], [0013]-[0014], [0051]-[0052]]   
Regarding Claim 3 Schramm discloses: the communication unit enters a state in which communication between the first controller and the second controller is possible by a power of the information processing apparatus being turned on. [[0042]-[0043], communication after initialization of the computer 100 and cryptographic system 300]    
Regarding Claim 7 Schramm discloses: the CPU is started up by canceling a reset of the CPU. [[0014] and [[0051]-[0052], reset if validation fails. Therefore if there is no error computing device execute the program] 
Regarding Claim 8 Schramm discloses: the first storage comprises a flash memory. [0032] 
Regarding Claim 10 Schramm discloses: processing apparatus [Fig.1] having at least a first controller [item 300. Cryptography module(s) corresponds to a first controller] and a second controller, wherein the second controller[Fig.1, item 100, computer device 100 corresponds to a second controller device]  comprises: a CPU, [Fig.1, item 110, processor core, [0036]]  a first storage [Fig.1,item 200, [0036]] configured to store, in a non-volatile manner, [0032] a first program [PRG1] that is executed by the CPU, [[0034] and [0036]] and an obtaining unit configured to obtain a hash value of the first program stored in the first storage, [[0044], CMAC value corresponds to HASH value]  wherein, when the information processing apparatus is started up, [Fig.7, item S1 and S2. [0042]]  the first controller verifies a presence or absence of alteration of the first program based on the hash value obtained by the obtaining unit, and causes the CPU to start up after confirming by the verification that the first program has not been altered. .[Fig.7, [0043]-[0044], [0013]-[0014],[0051]-[0052]]  
Regarding Claim 13 Schramm discloses: the CPU is started up by canceling a reset of the CPU. [[0014] and [[0051]-[0052], reset if validation fails. Therefore if there is no error computing device execute the program] 
Regarding Claim 14 Schramm discloses: the first storage comprises a flash memory. [0032]  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1)as being  anticipated  by  ELNEKAVEH et al. (Elnekveh) (Pub NO. US 2018/0365406)
Regarding Claim 16 Elnekveh discloses: An information processing apparatus  [Fig.1] having a first controller  [Fig.1, item 221] comprising a first CPU [Fig.1, item 206 and 207, processors] and a first communication hardware module, [Fig.1, shows communication between the system on chip 221 and the peripheral devices 260] and a second controller [Fig.1, item 260, Peripheral devices corresponds to second controller] comprising a second CPU [inherent property of a Peripheral device to include a CPU/processor] and a second communication hardware module, [Fig.1, shows communication between the system on chip 221 and the peripheral devices 260]  wherein when the information processing apparatus is started up, [[0027], method shown in Fig.3 can be implemented any suitable time]  the first controller verifies a boot program [Fig, 2, item 350, Authenticate the software for the peripheral device, [0034], firmware image to boot image] of the second CPU, and the second CPU executes the boot program which is confirmed to be valid by the verification, [[0035]-[0036], load and execute the verified firmware image by the peripheral device] and the first communication hardware module communicates the boot program of the second CPU to second the communication hardware module before the second CPU executes the boot program. [[0035]-[0036],]
Claim 17 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 17 is rejected under a similar rational as that of claim 1 above. 
Claim 18 is having similar limitations to that of the apparatus of claim 10. Accordingly, claim18 is rejected under a similar rational as that of claim 10 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (Schramm )(Pub NO. US 2021/0073397) in view of Spanier et al. (Pub NO. US 2017/0180137)
Regarding Claim 4 Schramm teaches the first controller obtains a first hash value of the first program stored in the first storage, [[0044], CMAC value corresponds to HASH value] Schramm does not explicitly teach uses a verification key to decrypt signature data of the first program to obtain a second hash value, and verify a presence or absence of alteration of the first program based on whether or not the first hash value matches the second hash value.  
However, using verification key to decrypt signature data to detect alteration is well known in the art as taught by Spanier [0143]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use Spanier’s teaching to verify validity of PRG1 in Schramm’s system to improve security of Schramm’s system [0005]
Claim 11 is having similar limitations to that of the apparatus of claim 4. Accordingly, claim 11 is rejected under a similar rational as that of claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186